On Remand from the Supreme Court

PITTMAN, Judge.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. In compliance with the Supreme Court’s' opinion of May 24, 2002, in Ex parte American Color Graphics, Inc., 838 So.2d 385 (Ala.2002), the judgment of the trial court is reversed and the cause is remanded to the trial court for a new trial consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
YATES, P.J., and CRAWLEY, THOMPSON, and MURDOCK, JJ., concur.